Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-16, 29-39, 42-47 and  49- 55 are pending in the instant application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.

Information Disclosure Statement

The information disclosure statement (IDS) dated 04/13/2022 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Priority
This application is a continuation in part of U.S. Patent Application Serial No. 14/208,082, filed March 13, 2014, which claims the benefit of U.S. Provisional Patent Application Serial No. 61/794,721, filed March 15, 2013. This application also claims the benefit of U.S. Provisional Patent Application Serial No. 61/892,263, filed October 17, 2013. 


REASONS FOR ALLOWANCE
In view of he following examiners statement of reasons for allowance, claims 1-16, 29-39, 42-47 and  49- 55 are found to be allowable.
The following is an examiner’s statement of reasons for allowance:  The instantly claimed   method of treating or reducing acute or chronic inflammation and/or acute or chronic pain associated with an inflammatory disease in a human selected from oral mucositis, inflammatory fibrosis, gastric mucositis, and autoimmune disorder, the method comprising: identifying a human in need of treating or reducing acute or chronic inflammation and/or acute or chronic pain associated with the inflammatory disease; and administering a therapeutically or prophylactically effective amount of a cationic steroidal antimicrobial (CSA) compound of Formula (III), or a pharmaceutically acceptable salt thereof, to the human in need thereof, the CSA compound modulating expression of one or more genes related to inflammation selected from ILlA, ILB, TLR2, TLR4, TLR6, TLR8, TLR9, TNF, TNFRSF1A, IRAK2, NFKB 1, NFKB2, and NFKBIA and thereby treating or reducing acute or chronic inflammation and/or acute or chronic pain associated with the inflammatory disease in the human independent of antibiotic activity of the CSA compound:

    PNG
    media_image1.png
    245
    425
    media_image1.png
    Greyscale


wherein, R3, R7, and R12 are independently selected from the group consisting of hydrogen, aminoalkyloxy, and aminoalkylcarboxy, provided that at least two of R3, R7, and R12 are independently selected from the group consisting of aminoalkyloxy and amino alkylcarboxy; and R18 is selected from the group consisting of alkylaminoalkyl; alkoxycarbonylalkyl; alkylcarbonyloxyalkyl; di(alkyl)aminoalkyl; and alkylcarboxyalkyl., as recited in the instant claim limitations, is not seen to be taught or fairly suggested in the prior art, as discussed below. Following a diligent search it was determined that the prior art neither teaches nor provides adequate motivation to arrive at the instantly claimed method.
	Applicants persuasively argue to overcome the rejections file in the final action date 01/07/2022 in their Remarks and response filed on 04/07/2022.  They provide clear support for their claim amendments in their filed specification. And provide arguments which persuasively overcomes the written description and the obviousness rejection on file. Thus the instant claims are allowable.
 
Conclusion
Claims 1-16, 29-39, 42-47 and  49- 55 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on Mon-Fri 7.00 am to 4.00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAVITHA M RAO/           Primary Examiner, Art Unit 1629